DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 17, 2022, has been entered.

Claim Amendments
Please note that all amendments to the claim should be shown with underlined additions and struck through or double bracketed deletions. Because the after-final amendment of April 11, 2022, was not entered, the amendments to those claims should have been shown in the current claim set. Further failure to comply will result in a notice of noncompliance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-10, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0001416 Yamaguchi et al.
Regarding claim 1, Yamaguchi teaches a film 11 for glass lamination (paragraph 0001) comprising a polyvinyl acetal resin, a plasticizer (paragraph 0050), and a metal salt (paragraph 0115), wherein the film has an adhesion control effect (paragraph 0122) per the metal salt in an amount of 5-300 ppm based on a total weight of the film (paragraph 0122), 
wherein the film is a single layer (paragraph 0153, where a multilayered film that is coextruded is formed as a single layer film as the layers fuse together during formation) comprising an uneven gradient of a concentration of the metal salt (paragraph 0122, where the first and second interlayer films may have a concentration of 300 ppm while the third, central interlayer film may have a concentration of 5 ppm),
wherein a concentration of the metal salt at a first region 1,2 of the film is one to sixty times greater than a concentration of the metal salt at a second region 3 of the film (paragraph 0122, where the first and second interlayer films may have a concentration of 300 ppm while the third, central interlayer film may have a concentration of 5 ppm),
wherein the first region is closer to a surface of the film than the second region (figure 3), and 
wherein the film contains a greater amount of the metal salt or metal ions derived from the metal salt in both surfaces of the film compared to the center of the film (paragraph 0122, first and second films vs the third, central film).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1x to 60x concentration reads on the claimed concentration of 4x or more, and the taught range of 5-300 ppm reads on the claimed value of 10 ppm. 
Yamaguchi does not explicitly teach the adhesion control effect value. However, since the instant specification is silent to unexpected results, the specific adhesion control of the film is not considered to confer patentability to the claims. As the adhesion characteristics are variables that can be modified, among others, by adjusting the parameters of the method and the composition of the film, the precise adhesion control would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed adhesion control cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the method of making and composition of the film to obtain the desired adhesion control effect (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 
Regarding claim 4, Yamaguchi does not explicitly teach that the film has an adhesion control effect of 1.3 times greater compared to a reference film having an even concentration gradient of the metal salt. However, as Yamaguchi satisfies all of the previous limitations, Yamaguchi’s materials (polyvinyl acetal resin, plasticizer, Mg metal salt) are indistinguishable from the claimed materials (claims 1 and 7). Therefore, it is reasonable to expect that Yamaguchi’s film would also have an adhesion control effect of 1.3 times greater compared to a reference film not having the uneven concentration gradient of the metal salt. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 6, Yamaguchi teaches that the metal salt is comprised in an amount of 5-300 ppm based on the total weight of the film (paragraph 0122). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 5-300 ppm reads on the claimed value of 200 ppm or less. 
Regarding claim 7, Yamaguchi teaches that the metal ion comprised in the metal salt is a magnesium (Mg) divalent cation (paragraph 0120, where the magnesium ion in magnesium 2-ethylbutyrate is divalent).
Regarding claim 8, Yamaguchi teaches that a benzotriazole-based compound is used as a UV shielding material rather than as part of the metal salt (paragraph 0129). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the benzotriazole material as included in the metal salt because this reduced the number of processing steps and additives required to achieve the same advantageous properties. 
Regarding claim 9, Yamaguchi does not explicitly teach that the film has a yellowing index variation of 2.5 or less between before and after being kept for two weeks in chamber having a constant temperature and humidity of 65°C and 95 %rh. However, as Yamaguchi satisfies all of the previous limitations, Yamaguchi’s materials (polyvinyl acetal resin, plasticizer, Mg metal salt) are indistinguishable from the claimed materials (claims 1 and 7). Therefore, it is reasonable to expect that Yamaguchi’s film would also have a yellowing index variation of 2.5 or less between before and after being kept for two weeks in chamber having a constant temperature and humidity of 65 °C and 95 %rh. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
Regarding claim 10, Yamaguchi teaches that the film has a thickness of 0.1-3 mm (paragraph 0151). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.1-3 mm reads on the claimed range of 0.4 mm or more. 
Regarding claim 20, Yamaguchi teaches a laminate comprising the film for glass lamination of claim 1 disposed between two glasses 21,22 (paragraph 0159 and figure 3).
Regarding claim 21, Yamaguchi teaches that the first region is closer to the surface of the film and the second region is further from the surface of the film (figure 3). Yamaguchi further teaches that the sum of the first and second layers’ thicknesses may be as little as half of the total thickness (paragraph 0152) of a 0.1 mm thick interlayer film (paragraph 0151). Thus, Yamaguchi’s second region is at least several microns away from the surface of the film. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Response to Arguments
Applicant's arguments filed May 17, 2022, have been fully considered but they are not persuasive.
Applicant argues that the unexpected results shown in the data are sufficient to show nonobviousness. However, the data provided is not commensurate in scope with the claims. The data is shown for specific salt compositions, specific amounts of metal salt, and an applied voltage. Claim 1, on the other hand, does not claim a specific salt composition, a specific amount of metal salt required for the enhanced adhesion control or a voltage. These features have been suggested as critical by the data but are not in the claim. Therefore, any evidence of nonobviousness that may be present in the data is not also in the claim. 
Applicant argues that Yamaguchi is silent on the distribution of metal ions in the layers. However, Yamaguchi teaches a range of concentrations and does not teach that the layers have the same concentration. Therefore, it is reasonable to interpret Yamaguchi as teaching both or any of the layers having the same or different concentrations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781